Citation Nr: 0527614	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury, to include a bulging disc at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.  He also participated in National Guard duties 
from February 1985 to March 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which, among other things, denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A back disability was not incurred in or aggravated by 
active service, active duty for training, or inactive duty 
for training.


CONCLUSION OF LAW

Criteria to establish service connection for residuals of a 
back injury, to include a bulging disc at L4-L5, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in June 2002, which is 
prior to the initial AOJ decision of November 2002.  Thus, it 
was sent to the veteran before the adverse decision by the 
RO, as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in June 2002.  
Because the letter fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 129 (2005).  In addition to the 
explicit VCAA notice, the veteran was advised in the rating 
decision on appeal, the Statement of the Case, and the 
Supplemental Statement of the Case as to the specific reasons 
why his particular claim was being denied and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. Section 3.159(b)(1) in both the Statement 
of the Case and the Supplemental Statement of the Case.  
Thus, the Board finds that the notification requirements of 
the VCAA have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and obtaining a medical opinion as to whether a pre-existing 
back injury was aggravated by service.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran testified before 
the Board via video conference in August 2005.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran asserts that a bulging disc in his low back was 
aggravated by service performed with the National Guard and, 
more specifically, by an injury experienced in April 1997.  
He testified before the Board that he injured his low back 
when performing civilian work for the Guard in October 1996, 
but believes that the disability increased in severity 
because of the type of duties he performed on week-end 
drills.  The veteran stated that while not on week-end 
drills, he limited his lifting and walking, but when on 
active duty for training exercises and inactive duty training 
subsequent to 1996, he still changed tires on cars and did a 
lot of walking, activities that caused severe low back pain.  
He specifically related that he walked approximately eighty 
miles while on Guard duty at an air show in April 1997 and 
that he experienced severe problems associated with his low 
back injury subsequent to the stress placed on his back at 
that event.  The veteran does not contend that his back 
injury began during a period of active service, only that it 
was aggravated by such.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is defined as 
(1) active duty or a period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and (2) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  See 38 C.F.R. 
§ 3.306(b).

A review of the medical evidence of record in conjunction 
with the veteran's very specific assertion that he injured 
his back during civilian employment in October 1996 shows 
that the veteran's back disability began during a period of 
time when he was not on active duty, active duty for 
training, or even inactive duty status.  As such, the Board 
finds that the veteran had a preexisting condition for 
service subsequent to October 1996.  Thus, this claim turns 
on whether that preexisting condition, which is diagnosed as 
degenerative disc disease with bulging disc at L4-L5, 
increased in severity beyond the natural progress of the 
disability.

The veteran has participated in chiropractic treatment since 
the time of his October 1996 injury.  Treatment records from 
his private chiropractor, private treating physician, and 
from VA show that the veteran has periodic symptom flare-ups, 
but overall his condition improves with treatment.  An August 
2002 chiropractic treatment note reflects that the findings 
that day were much improved from what they were two years 
earlier.


The veteran underwent VA orthopedic examination in August 
2002 and complained of pain in his lower back at the level of 
a one on a scale of one to ten with ten being the most severe 
pain.  The examiner thoroughly reviewed the claims folder and 
reported a finding in September 1997 of a mild ligamentous 
lumbar strain that improved 70 percent by the following month 
with treatment with no neurologic findings.  In March 2004, 
the veteran underwent another VA orthopedic examination and 
was found to have chronic low back pain due to lumbar disc 
disease.  This examiner also reviewed the veteran's claims 
folder and noted a history of back pain since the 1996 
injury.  The examiner specifically opined that the veteran's 
duties as a Guardsman caused flare-ups of back pain that were 
noted to resolve with treatment, that there was no evidence 
of injury or activity during service subsequent to October 
1996 that permanently worsened or permanently aggravated the 
known disc disease, and that the current level of back 
impairment was the same as would be expected in the natural 
history of a bulging lumbar disc.

In October 2004, the veteran submitted a report from his 
treating chiropractor reflecting that this chiropractor had 
been treating the veteran for two months and had reviewed 
earlier treatment notes and the history as provided by the 
veteran.  Based on the information considered, the 
chiropractor opined that the veteran's Guard duties 
contributed to the symptoms that he continued to have.  The 
chiropractor also reported that the veteran's symptoms 
improved with treatment and gradually returned when the 
veteran stopped participating in treatment.

Following a complete review of the medical evidence of 
record, the Board finds that the veteran's service subsequent 
to October 1996 did not cause an increase in severity in his 
low back disability.  As such, it is not necessary to parse 
through the records to determine what activities may have 
been during periods of active duty for training as opposed to 
inactive duty.  

Although there is certainly medical evidence of instances 
when the veteran's back pain increased and he experienced 
various other symptoms that were associated with the low back 
disability, the medical evidence also shows that the 
veteran's symptoms improved with treatment and were not 
permanent increases in disability associated with activities 
performed during service.  The Board notes that the veteran 
ultimately retired from the National Guard because he was 
determined to be physically unfit to continue duty in March 
2000; however, finding that a person is physically unfit 
fourteen years after a severe back injury does not 
necessarily mean that there was an intervening factor that 
caused the original injury to deteriorate beyond the natural 
progress of the disease or even that the disability caused by 
the original injury increased in severity solely due to 
activities performed periodically while on Guard duty.

The Board fully acknowledges that the veteran's treating 
chiropractor opined that the veteran's Guard duties 
contributed to symptoms that he continues to experience.  The 
Board would not expect otherwise because the veteran 
experienced a severe injury to his low back in 1996 and any 
activity appears to cause some symptom flare-up.  The medical 
opinion, however, does not rise to the level of showing that 
something that happened during the veteran's service caused a 
permanent increase in disability.  The medical opinion of 
record that specifically addressed what is to be expected as 
the natural progress of a lumbar spine disorder reflects that 
the veteran's current level of impairment is no better or no 
worse than what would be expected.  Thus, the Board finds 
that the veteran's back disability did not increase in 
severity during service.  Consequently, the Board finds that 
the residuals of the veteran's back injury, to include a 
bulging disc at L4-L5, were not incurred in or aggravated by 
service and his appeal is denied.


ORDER

Service connection for the residuals of a back injury, to 
include a bulging disc at L4-L5, is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


